DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/926,026, amendment filed on 11/16/2021.  Claims 1-20 are currently pending in this application. 

Response to Arguments
Applicant’s arguments filed 11/16/2021 have been fully considered and are persuasive.  The rejection(s) has been withdrawn.  However, a new ground(s) or rejection has been made.
Applicant’s arguments filed 11/16/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 16-20 are rejected under 35 U.S.C. 101 because:
A.	An abstract idea without significantly more:
the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a system including a library of data stored in a medium, wherein the library has with a plurality of entries, one of which recites a recipe configured to reduce a hotspot.  The remainder of the claim limitations merely describe the other 
B.	Does not include a practical application:
This judicial exception is not integrated into a practical application because the recited, “recipe configured to reduce the hotspot” is interpreted as merely intended use.  As a result, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, in the case of claim 16, the claim do not positively recite a step involving actually reducing a hotspot which might integrate the judicial exception into a practical application, but rather merely records a recipe on a disk, memory, or similar medium.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karsenti et al. (US PG Pub No. 2014/0376801) in view of KRISHNAN (US PG Pub No. 2010/0131908).

8.          With respect to claim 16, Karsenti teaches:
a library stored in a tangible media, the library comprising a plurality of entries (see data design library, para 23), each comprising:
a hash value (see geometric hash value, para 33; see hash value based on pixels of an image, para 33; see hash value associated with a defect [i.e. hotspot], para 53);
an image associated with the hash value, wherein the image comprises a hotspot (see virtual inspector storing image, hash values associated with image of defect, para 65-68; see geometric hash value, para 33; see hash value based on pixels of an image, para 33; see hash value associated with a defect [i.e. hotspot], para 53); 
a recipe [configured to reduce the hotspot] (see recipe for defect [i.e. hotspot] detection and reduction, para 52; recipe for capturing defects, para 58); 
[Examiner’s Note: Although Examiner has read elements of the reference onto this limitation, Examiner has interpreted “configured to reduce the hotspot – as merely intended use absent positively reciting the “configured” [i.e. configuration] feature of the invention] and 
(see interconnect pattern information, para 5).
Karsenti fails to teach:
wherein the hash value comprises a series of digits and letters.
However, KRISHNAN teaches:
wherein the hash value comprises a series of digits and letters (see para 31 of KRISHNAN, which describes that hash values assigned to patterns can be hexadecimal values [letters or numbers], for the purposes or recognizing and characterizing circuit patterns).  Examiner further points out that one of ordinary skill would recognize that a value assigned to a circuit pattern for the purposes of pattern recognition and characterization could easily be alpha-numeric, rather than just being numeric alone, as more characters in the hash value give a more robust way for the value to characterize the unique features of the pattern.
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated KRISHNAN into the invention of Karsenti for at least the following reasons: KRISHNAN improves the invention of KARSENTI by providing a hash values to compare whether two circuit patterns are similar which provides Karsenti with an alternative way of characterizing the circuit pattern for purposes of accurate comparison; and (2) KRISHNAN improves KARSENTI by providing an approach that gives each pattern a specific identifier which allows each pattern to be characterized in a more robust manner than used numerical digits alone.  A skilled artisan would appreciate the improvements offered by KRISHNAN in the area of semiconductor pattern recognition and comparison.  

9.          With respect to claim 17, Karsenti teaches:
a tool comprising a software, wherein the software is configured to generate the hash value from the image (see use of high-speed processing software, para 74).

10.          With respect to claim 18, Karsenti teaches:
wherein similarity values of any pair of hash values in the plurality of entries stored in the library is smaller than about 0.9 (see para 30-35; 70-75).

11.          With respect to claim 19, Karsenti teaches:
wherein the hotspot comprises a recess or a bump occurring at a center of the image (see para 30-35; 70-75).

12.          With respect to claim 20, Karsenti teaches:
wherein the recipe comprises process conditions that are configured to reduce the hotspot (see recipe for defect [i.e. hotspot] detection and reduction, para 52; recipe for capturing defects, para 58).

Allowable Subject Matter
13.	Claims 1-15 are allowed over the prior art of record.
14.	With respect to claim 1, the prior art of record fails to teach the limitations recited in claim 1, including the following particular combination of limitations as recited in claim 1, as follows:

generating a first plurality of hash values, each from one of the plurality of images, wherein each of the first plurality of hash values comprises a series of digits and letters; 
loading a second plurality of hash values stored in a hotspot library; 
comparing each of the first plurality of hash values with each of the second plurality of hash values, 
wherein the comparing comprises calculating a similarity value between the each of the first plurality of hash values and the each of the second plurality of hash values; 
comparing the similarity value with a pre-determined threshold similarity value; and 
in response to a result that the similarity value is greater than the pre-determined threshold similarity value, recording a position of a corresponding image that has the result, wherein the position is the position of the corresponding image in the layout.

15.	With respect to claim 8, the prior art of record fails to teach the limitations recited in claim 8, including the following particular combination of limitations as recited in claim 8, as follows:
cropping a plurality of images from a layout of an integrated circuit, 
wherein the cropping comprises: dividing the layout of the integrated circuit into an array of rectangular regions, each being one of the plurality of images; 
generating a plurality of hash values, each from one of the array of rectangular regions; 

marking positions of some of the plurality of images that are associated with the similar hash values on the layout of the integrated circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851